     Case 1:20-cv-01569-NONE-BAM Document 11 Filed 07/20/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM HESTER,                                   No. 1:20-cv-01569-NONE-BAM (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
14    CLENDENIN, et al.,                                DISMISSAL OF CERTAIN CLAIMS AND
                                                        DEFENDANTS
15                       Defendants.
                                                        (Doc. No. 9)
16

17          Plaintiff William Hester is a civil detainee proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. Individuals detained pursuant to California

19   Welfare and Institutions Code § 6600 et seq. are civil detainees and are not prisoners within the

20   meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir.

21   2000). In the currently operative first amended complaint, plaintiff names Stephanie Clendenin,

22   Director of State Hospitals, as the sole defendant. (Doc. No. 7.)

23          On June 7, 2021, the assigned magistrate judge screened plaintiff’s first amended

24   complaint and issued findings and recommendations recommending that plaintiff’s substantive

25   due process and First Amendment claims be allowed to proceed against defendant Clendenin, in

26   her official capacity, with respect to the policy adopted in California Code of Regulations, Title 9,

27   § 4350 precluding patients committed to California state hospitals from possessing

28   communication and internet capable devices. (Doc. No. 9.) The magistrate judge further
                                                       1
     Case 1:20-cv-01569-NONE-BAM Document 11 Filed 07/20/21 Page 2 of 3


 1   recommended that plaintiff’s claim for monetary damages against defendant Clendenin in her

 2   official capacity be dismissed as barred by the Eleventh Amendment and all other claims be

 3   dismissed from this action based on plaintiff’s failure to state claims upon which relief may be

 4   granted. (Id.) The findings and recommendations were served on plaintiff and contained notice

 5   that any objections were to be filed within fourteen (14) days after service. (Id. at 10.)

 6           On June 17, 2021, plaintiff filed a statement indicating to the court that he will not be

 7   filing an objection to the magistrate judge’s screening order of his first amended complaint.

 8   (Doc. No. 10.)

 9           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

10   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

11   and recommendations to be supported by the record and by proper analysis.

12           Accordingly,

13           1. The findings and recommendations issued on June 7, 2021, (Doc. No. 9), are adopted

14              in full;

15           2. This action shall proceed on plaintiff’s substantive due process and First Amendment

16              claims against defendant Stephanie Clendenin, in her official capacity, with respect to

17              the policy adopted in California Code of Regulations, Title 9, § 4350 precluding

18              patients committed to California state hospitals from possessing communication and

19              internet capable devices;

20           3. The claim for monetary damages against defendant Clendenin in her official capacity
21              is dismissed as barred by the Eleventh Amendment;

22   /////

23   /////

24   /////

25   /////

26   /////
27   /////

28   /////
                                                        2
     Case 1:20-cv-01569-NONE-BAM Document 11 Filed 07/20/21 Page 3 of 3


 1          4. All other claims and defendants1 are dismissed from this action for failure to state a

 2                claim upon which relief may be granted; and

 3          5. This action is referred back to the magistrate judge for proceedings consistent with this

 4                order.

 5   IT IS SO ORDERED.
 6
         Dated:     July 20, 2021
 7                                                     UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26   1
      The first amended complaint named Stephanie Clendenin as the sole defendant. (Doc. No. 7 at
27   2; Doc. No. 9 at 2.) However, the original complaint also named Brandon Price as a defendant.
     (Doc. No. 1 at 2.) Accordingly, the court finds it appropriate to dismiss Brandon Price as a
28   defendant from this action.
                                                        3
